

114 S26 IS: American Jobs Matter Act of 2015
U.S. Senate
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 26IN THE SENATE OF THE UNITED STATESJanuary 6, 2015Mr. Murphy (for himself, Mr. Blumenthal, Mr. Brown, Mr. Merkley, and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to require contracting officers to consider information
			 regarding domestic employment before awarding a Federal defense contract,
			 and for other purposes.1.Short titleThis Act may be cited as the
			 American Jobs Matter Act of 2015.2.Consideration and
			 verification of information relating to effect on domestic employment of
			 award
			 of Federal defense contracts(a)In
			 generalSection 2305(a)(3) of title 10, United States Code, is
			 amended by adding at the end the following new subparagraph:(C)(i)In prescribing the
				evaluation factors to be included in each solicitation for
			 competitive
				proposals for covered contracts, an agency shall include the
			 effects on
				employment within the United States of the contract as an
			 evaluation factor
				that must be considered in the evaluation of proposals.(ii)In this subparagraph, the term
				covered contract means—(I)a contract in excess of $1,000,000 for
				the procurement of manufactured goods;(II)a contract in excess of $1,000,000
				for the procurement of goods or services listed in the report of
			 industrial
				base capabilities required by section 2504 of title 10; and(III)a contract in excess of $1,000,000
				for the procurement of any item procured as part of a major defense
			 acquisition
				program.(iii)The head of an agency, in issuing a
				solicitation for competitive proposals, shall state in the
			 solicitation that
				the agency may consider, and in the case of a covered contract will
			 consider as
				an evaluation factor under subparagraph (A), information (in this
			 subsection
				referred to as a jobs impact statement) that the offeror includes
				in its offer related to the effects on employment within the United
			 States of
				the contract if it is awarded to the offeror.(iv)The information that may be included
				in a jobs impact statement may include the following:(I)The number of jobs expected to be
				created or retained in the United States if the contract is awarded
			 to the
				offeror.(II)The number of jobs created or
				retained in the United States by the subcontractors expected to be
			 used by the
				offeror in the performance of the contract.(III)A guarantee from the offeror that jobs
				created or retained in the United States will not be moved outside
			 the United
				States after award of the contract unless doing so is required to
			 provide the
				goods or services stipulated in the contract or is in the best
			 interest of the
				Federal Government.(v)The contracting officer may consider,
				and in the case of a covered contract will consider, the
			 information in the
				jobs impact statement in the evaluation of the offer and may
			 request further
				information from the offeror in order to verify the accuracy of any
			 such
				information submitted.(vi)In the case of a contract awarded to an
				offeror that submitted a jobs impact statement with the offer for
			 the contract,
				the agency shall, not later than one year after the award of the
			 contract and
				annually thereafter for the duration of the contract or contract
			 extension,
				assess the accuracy of the jobs impact statement.(vii)The Secretary of Defense shall submit to
				Congress an annual report on the frequency of use within the
			 Department of
				Defense of jobs impact statements in the evaluation of competitive
				proposals.(viii)(I)In any contract awarded to an offeror that
				submitted a jobs impact statement with its offer in response to the
				solicitation for proposals for the contract, the agency shall track
			 the number
				of jobs created or retained during the performance of the contract.(II)If the number of jobs that the agency
				estimates will be created (by using the jobs impact statement)
			 significantly
				exceeds the number of jobs created or retained, then the agency may
			 consider
				this as a factor that affects a contractor's past performance in
			 the award of
				future contracts.(III)Contractors shall be provided an
				opportunity to explain any differences between their original jobs
			 impact
				statement and the actual amount of jobs created or retained before
			 the
				discrepancy affects the agency’s assessment of the contractor's
			 past
				performance..(b)Revision of
			 Federal Acquisition RegulationThe Department of Defense Supplement to the
			 Federal Acquisition Regulation shall be revised to implement the amendment
			 made
			 by subsection (a).